DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/102,231 filed on 11/23/2020. This action is non-final.

Claim Objections
Claim 7 (line 1) is objected to for reciting with the mobile unit is placed. For examination purposes, with the mobile unit is placed will be interpreted as when the mobile unit is placed. Appropriate correction is required.
Claims 10, 13, 16 and 18 (lines 3, 4 and 6, 16, 4 and 5, respectively) are objected to for reciting the name alphanumeric characters. For examination purposes, the name alphanumeric characters will be interpreted as the same alphanumeric characters. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 1 (lines 2-3) recites the one or more exercise apparatuses comprising a network. This limitation is unclear since it can be interpreted two different ways: a) the one or more exercise apparatuses comprise a data communication network, or b) there is a grammatical error and the network comprises the one or more exercise apparatuses. This is described in Applicant’s specification as an “exercise activity network” which refers to a group of client user units, facilities, exercise apparatuses, and exercise activities recorded in a database. Further, the data communication network shown in Fig. 1, element 108 is the public network claimed in claim 15. For these reasons and others, for examination purposes the one or more exercise apparatuses comprising a network will be interpreted as the one or more exercise apparatuses being part of an “exercise activity network”.
Claim 1 (lines 6-7) recite the language an electronic circuit coupled to the one or more exercise apparatuses. It is unclear how a single electronic circuit can be coupled to more than one exercise apparatus at a time, and the specification and (Fig. 1, elements 110, 112 and 114) describes an electric circuit coupled to one exercise apparatus. For examination purposes, an electronic circuit coupled to the one or more exercise apparatuses will be interpreted as one or more electronic circuits coupled to the one or more exercise apparatuses. 
Claims 5, 6, 7, 8 and 11 recite the term electric circuit which lacks antecedent basis. For examination purposes all recitations of the electric circuit found in claims 5, 6, 7, 8 and 11 will be interpreted as the one or more electronic circuits to maintain antecedent basis in accordance with both this rejection and the claim 1 rejection above.
Claims 6, 10 and 13 recite the term an exercise apparatus which lacks clarity. This term can be interpreted two different ways: a) an exercise apparatus is an apparatus separate from the one or more exercise apparatuses recited in claim 1, or b) an exercise apparatus is one of the one or more exercise apparatuses recited in claim 1. For examination purposes an exercise apparatus will be interpreted as one of the one or more exercise apparatuses.
Claims 2-15 are rejected by virtue of their dependency upon the claim 1 and other claims rejected above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a system for transmitting, receiving, and storing information. Therefore, claim 1 is directed to one of the four statutory categories of invention: a system.
The limitations ... managing the use of exercise equipment ... stores ... information concerning the status, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of storing information (“Mental Processes”). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes”. Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using A system ... the system comprising: ... a mobile unit (described in [0008];) for communicating ... the mobile unit having a user control interface (described in [0054]) and a processor for executing a mobile application that activates content displayed on the user control interface, the mobile unit communicating with an electronic circuit (described in [0056]) ... when the mobile unit is placed in proximity to the electronic circuit; and a booking server (described in [0009]) in electronic communication with the mobile unit, the booking server being a computing device having a processor ... a database ... The claimed components are recited at a high level of generality and are merely invoked as a generic computer environment to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Further, the additional elements one or more exercise apparatuses merely “generally link” the abstract idea to a field of use (specifically, gym management). Accordingly, the additional elements of A system ... the system comprising: ... a mobile unit for communicating ... the mobile unit having a user control interface and a processor for executing a mobile application that activates content displayed on the user control interface, the mobile unit communicating with an electronic circuit ... when the mobile unit is placed in proximity to the electronic circuit; and a booking server in electronic communication with the mobile unit, the booking server being a computing device having a processor ... a database ... do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the concept of transmitting, receiving, and storing information. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore the claims are not patent eligible.
Claims 2-15 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-15 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 6 recites a near-field communication chip and claim 15 recites a public network, these additional elements do not integrate the judicial exception into a practical application. The additional element a near-field communication chip is considered insignificant extra-solution activity based on and considered to be well-understood, routine, and conventional activity based on Applicant’s description in paragraphs [0040] and [0052]. Therefore it doesn’t add significantly more than the judicial exception. The additional element a public network is merely another generic computer component, and the claims as a whole merely describe how to generally “apply” a method of transmitting, receiving, and storing information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of transmitting, receiving, and storing information to a generic computer environment “generally linked” to the field of use of gym management, and with the use of a well-understood, routine, and conventional tool (i.e. a near-field communication chip).  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, and a well-understood, routine and conventional tool (i.e. a near-field communication chip) as tools to perform the abstract idea in the field of use of gym management.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive 
Claim 16 recites a method of transmitting, receiving, and storing information. Therefore, claim 16 are directed to one of the four statutory categories of invention: a method.
The limitations A method of managing the use of an exercise activity, the method comprising: populating ... with information concerning one or more exercise activities, the information including a unique serial number assigned to each exercise activity; ... receiving and transmitting information about the status of the one or more exercise activities; ... transmitting data comprising an alphanumeric identifier ... generate a status signal comprising the alphanumeric identifier; transmitting the status signal ... match the alphanumeric identifier with information concerning an exercise activity associated with a serial number having the same alphanumeric characters; ... delineating the exercise activity associated with a serial number having the name alphanumeric characters as the alphanumeric identifier; updating the status of the delineated exercise activity ... from "available" to "in use.", as drafted, is a method that, under its broadest reasonable interpretation, only covers the concepts of storing information (“Mental Processes”). That is, nothing in the claim elements disclose anything outside the grouping of “Mental Processes”. Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a database (described in paragraph [0011]), a computing device (described in paragraph [0011]), a mobile application (described in paragraph [0008]), a mobile unit (described in paragraph [0008]), an electric circuit (described in paragraph [0056]). The claimed components are recited at a high level of generality and are merely invoked as a tool to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a one or more exercise activities merely “generally link” the abstract idea to a field of use (specifically, gym management). Accordingly, the additional elements of a database, a computing device, a mobile application, a mobile unit, an electric circuit, and one or more exercise activities do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the concept of transmitting, receiving, and storing information to a generic computer environment and “generally link” it to a field of use (specifically, gym management). Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore the claims are not patent eligible.
Claims 17-19 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 17-19 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of transmitting, receiving, and storing information. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the concept of transmitting, receiving, and storing information to a generic computer environment and “generally link” it to a field of use (specifically, gym management).  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-6 are rejected under 35 U.S.C. as being unpatentable over Orfield (U.S. Pub. No. 2018/0345080) in view of Chen (U.S. Pub. No. 2005/0010426).
Regarding the following claim 1 limitations, Orfield, as shown, discloses the following limitations:
A system for managing the use of exercise equipment, the system comprising: one or more exercise apparatuses, the one or more exercise apparatuses being part of an “exercise activity network”; [See [0016]; [0018]; [0023]; Orfield teaches monitoring activities performed on weight machines found in gyms (i.e. one or more exercise apparatuses being part of an “exercise activity network”
... a mobile unit for communicating with the one or more exercise apparatuses, the mobile unit having a user control interface and a processor for executing a mobile application that activates content displayed on the user control interface the mobile unit communicating with an electronic circuit coupled to the one or more exercise apparatuses when the mobile unit is placed in proximity to the electronic circuit; [See [0027]; Orfield teaches a remote device 190 such as a smart phone using near field communication to receive and display exercise information from a weight machine sensor system integrated into an exercise machine.]
... and a ... server in electronic communication with the mobile unit, the ... server being a computing device having a processor that stores a database of information concerning the status of the one or more exercise apparatuses. [See [0019]; [0027]; Orfield teaches a remote server storing exercise data and a user viewing the exercise data via a smartphone. Orfield further teaches that the exercise data may include workout tracking and a function to allow users to check-in to an exercise machine.]
Orfield does not, however Chen does, disclose the following limitation:
... a booking server ... [See [0035]; (Fig. 4); Chen teaches gym server used to track user reservations of gym workstations.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the exercise machine monitoring system of Orfield with the gym reservation system of Chen.  By making this combination, Orfield in view of Chen can allow users to reserve an exercise machine they need. This would benefit users by allowing them access to exercise machines precisely when they plan to use them, based on a schedule.
Regarding the following claim 3 limitations, Orfield in view of Chen, as shown, discloses all claim 1 limitations. Orfield further discloses the following limitations:
The system of claim 1, wherein the one or more exercise apparatuses may include selectorized strength equipment, free weight strength equipment, or plate-loaded strength machine. [See [0037]; (Fig. 13); Orfield teaches an exercise machine being a weight machine that uses stacks of weight plates to create weight resistance.]
Regarding the following claim 4 limitations, Orfield in view of Chen, as shown, discloses all claim 1 limitations. Orfield further discloses the following limitations:
The system of claim 1, wherein the user may use the system to manage the use of a fitness studio or recreation room. [See [0027]; Orfield teaches using the exercise machine monitoring system in a gym (i.e. a fitness studio).]
Regarding the following claim 5 limitations, Orfield in view of Chen, as shown, discloses all claim 1 limitations. Orfield further discloses the following limitations:
The system of claim 1, wherein the mobile unit communicates with the electric circuit via near-field communication. [See [0027]; Orfield teaches using near field communication for the weight sensor system on the exercise machine to communicate with a user’s smart phone.]
Regarding the following claim 6 limitations, Orfield in view of Chen, as shown, discloses all claim 1 and 5 limitations. Orfield further discloses the following limitations:
The system of claim 5, wherein the electric circuit is a near-field communication chip affixed to an exercise apparatus. [See [0027]; Orfield teaches the near field communication hardware being integrated into a weight sensor system which is attached to an exercise machine.]

Claims 2 and 14-15 are rejected under 35 U.S.C. as being unpatentable over Orfield (U.S. Pub. No. 2018/0345080) in view of Chen (U.S. Pub. No. 2005/0010426) in view of Jampani (U.S. Pub. No. 2017/0026806).
Regarding the following claim 2 limitations, Orfield in view of Chen, as shown, discloses all claim 1 limitations. Orfield in view of Chen does not, however Jampani does, disclose the following limitations:
The system of claim 1, wherein the mobile unit broadcasts a location identifier to the booking server, the location identifier being unique to the mobile device and represents location information of the mobile device relative to a certain object receiving the location identifier. [See [0031]; [0062]; [0065]; Jampani teaches an indoor positioning system comprising a server (i.e. the booking server) determining the current position of a mobile device based on wireless AP RSSI values (i.e. location information of the mobile device relative to a certain object receiving the location identifier) reported to the server by the mobile device (i.e. the mobile unit broadcasts a location identifier to the booking server).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the exercise machine reservation system of Orfield in view of Chen with the location feature of Jampani.  By making this combination, Orfield in view of Chen can use mobile device location data to assist in determining the occupancy of an exercise machine, since a user must be at the same location as an exercise machine in order to be occupying it. Having more data related to the occupancy of an exercise machine would benefit the system by enabling it to make more accurate occupancy determinations.
Regarding the following claim 14 limitations, Orfield in view of Chen, as shown, discloses all claim 1 limitations. While Orfield in view of Chen discloses managing reservations of exercise apparatuses, Orfield in view of Chen does not, however Jampani does, disclose the following limitations:
The system of claim 1, further comprising an administrative panel for inputting information concerning the status of the one or more ... into the database, the administrative panel being a computing device. [See [0052]; [0026]; Jampani teaches using calendar data 32 and a scheduling program to input scheduled usage of meeting rooms into the server used to determine occupancy of the meeting rooms.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the exercise machine reservation system of Orfield in view of Chen with the calendar input system of Jampani.  By making this combination, Orfield in view of Chen can use existing user calendar data to assist in determining the occupancy of an exercise machine. Having more data related to the occupancy of an exercise machine would benefit the system by enabling it to make more accurate occupancy determinations.
Regarding the following claim 15 limitations, Orfield in view of Chen, as shown, discloses all claim 1 limitations. Orfield in view of Chen does not, however Jampani does, disclose the following limitations:
The system of claim 1, where the booking server communicates with the mobile unit via a public network, including an Internet, cellular-based wireless, Wi-Fi, or cloud-based networking wireless connection. [See [0023]; (Fig. 1); Jampani teaches an indoor positioning system 10 (i.e. the booking server) communicating with a wireless device 50 (i.e. the mobile unit) via a WiFi network 20).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the exercise machine reservation system of Orfield in view of Chen with the WiFi network of Jampani.  By making this combination, Orfield in view of Chen can conveniently maintain communication between its system and user mobile devices. WiFi is commonly used to connect users within a certain range (in this case within a gym) to a system due to its wireless nature and its ease of use, and Orfield in view of Chen would benefit from these features.

Claim 7 is rejected under 35 U.S.C. as being unpatentable over Orfield (U.S. Pub. No. 2018/0345080) in view of Chen (U.S. Pub. No. 2005/0010426) in further view of Grimaux (U.S. Pub. No. 2016/0247145).
Regarding the following claim 7 limitations, Orfield in view of Chen, as shown, discloses all claim 1 and 5-6 limitations. Orfield further discloses the following limitations:
The system of claim 6, wherein the electric circuit is energized with the mobile unit is placed near the electric circuit ... [See [0027]; Orfield teaches using near field communication for the weight sensor system on the exercise machine to communicate with a user’s smart phone.]
Orfield in view of Chen does not, however Grimaux does, disclose the following limitations:
... the electric circuit transmitting data to the mobile unit comprising an alphanumeric identifier. [See [0022]; [0021]; Grimaux teaches using a wearable RFID band (i.e. the electric circuit) to transmit data including the section, row, and seat number of a reserved seat (i.e. alphanumeric identifiers), as well as the name of the customer assigned to the seat.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani with the alphanumeric identifier feature of Grimaux.  By making this combination, Orfield in view of Chen in view of Jampani can directly transmit the exercise machine name or number to the server along with the request to update its status. This would benefit the system by helping ensure exercise machine status updates are only being applied to the appropriate machine data on the server.

Claims 16-19 are rejected under 35 U.S.C. as being unpatentable over Orfield (U.S. Pub. No. 2018/0345080) in view of Chen (U.S. Pub. No. 2005/0010426) in view of Jampani (U.S. Pub. No. 2017/0026806) in view of Grimaux (U.S. Pub. No. 2016/0247145).
Regarding the following claim 16 limitations, Orfield, as shown, discloses the following limitations: 
A method of managing the use of an exercise activity, the method comprising: populating a database stored on a computing device with information concerning one or more exercise activities [See [0016]; [0018]; [0019]; Orfield teaches monitoring activities performed on specific weight machines and transmitting data gathered from the monitoring to a remote server for storage and subsequent viewing.]
... launching a mobile application executed by a mobile unit, the mobile unit being in electronic communication with the database via a wireless connection for receiving and transmitting information about the status of the one or more exercise activities; [See [0019]; [0027]; Orfield teaches a remote device 190 such as a smart phone to receive and display exercise information received from a weight machine sensor system integrated into an exercise machine.]
Orfield does not, however Chen does, disclose the following limitations:
... the information including a unique serial number assigned to each exercise activity; [See [0039]; (Figs. 8-10); Chen teaches filling data fields with information including a workout number used to identify a workout station a member has reserved and is utilizing.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the exercise machine monitoring system of Orfield with the reservation system of Chen.  By making this combination, Orfield in view of Chen can allow users to reserve an exercise machine they need. This would benefit users by allowing them access to exercise machines precisely when they plan to use them, based on a schedule.

... transmitting the status signal from the mobile unit to the computing device where the database is searched to match the alphanumeric identifier with information concerning an exercise activity associated with a serial number having the same alphanumeric characters; the computing device delineating the exercise activity associated with a serial number having the name alphanumeric characters as the alphanumeric identifier; updating the status of the delineated exercise activity in the database from "available" to "in use." [See [0060]; [0037]; [0061]; Jampani teaches “checking-in” to a room, which may involve selecting a meeting room from a list of room names or numbers and communicating the “check-in” to the server that is part of the indoor positioning system 10 (i.e. transmitting the status signal from the mobile unit to the computing device) and updating the selected room’s status to “occupied”.]
... energizing an electric circuit coupled to one or more exercise activities by placing the mobile unit in close proximity to the electric circuit, ... the data being processed by the mobile application to generate a status signal ...; [See [0037]; [0060]; [0061]; Jampani teaches using an NFC device in order to “check-in” to a meeting room, thereby changing the status of the room to “occupied”.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the exercise machine reservation system of Orfield in view of Chen with the reservation system of Jampani.  By making this combination, Orfield in view of Chen can allow users to reserve and use an exercise machine they need in a faster and more user-friendly way. This would benefit users by allowing them to more quickly make reservations and report the status of their reserved machine, saving them time.

... the electric circuit transmitting data comprising an alphanumeric identifier to the mobile unit ... [See [0022]; [0021]; Grimaux teaches using a wearable RFID band (i.e. the electric circuit) to transmit data including the section, row, and seat number of a reserved seat (i.e. alphanumeric identifiers), as well as the name of the customer assigned to the seat.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani with the alphanumeric identifier feature of Grimaux.  By making this combination, Orfield in view of Chen in view of Jampani can directly transmit the exercise machine name or number to the server along with the request to update its status. This would benefit the system by helping ensure exercise machine status updates are only being applied to the appropriate machine data on the server.
Regarding the following claim 17 limitations, Orfield in view of Chen in view of Jampani in view of Grimaux, as shown, discloses all claim 16 limitations. Jampani further discloses the following limitations:
The method of claim 16, further comprising energizing the electric circuit a second time by placing the mobile unit in close proximity to the electric circuit ... the data being processed by the mobile application to generate a second status signal comprising the alphanumeric identifier; [See [0037]; [0060]; [0061]; Jampani teaches using an NFC device in order to “check-in” to a meeting room, thereby changing the status of the room to “occupied”. It would be obvious to one of 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani in view of Grimaux with the check-in feature of Jampani.  By making this combination, Orfield in view of Chen in view of Jampani in view of Grimaux can allow users to check-in to an exercise machine they need in order to continue to make progress on their monitored workout tracking. This would benefit users by allowing them to more quickly reach their workout goals and avoid wasted time associated with waiting for a machine that they need.
Orfield in view of Chen in view of Jampani does not, however Grimaux does, disclose the following limitations:
... the electric circuit transmitting data comprising the alphanumeric identifier to the mobile unit ... [See [0022]; [0021]; Grimaux teaches using a wearable RFID band (i.e. the electric circuit) to transmit data including the section, row, and seat number of a reserved seat (i.e. alphanumeric identifiers), as well as the name of the customer assigned to the seat.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani with the alphanumeric identifier feature of Grimaux.  By making this combination, Orfield in view of Chen in view of Jampani can directly transmit the exercise machine name or number to the server along with the request to update its status. This would benefit the system by helping ensure exercise machine status updates are only being applied to the appropriate machine data on the server.
Regarding the following claim 18 limitations, Orfield in view of Chen in view of Jampani in view of Grimaux, as shown, discloses all claim 16 and 17 limitations. Jampani further discloses the following limitations:
The method of claim 17, further comprising transmitting the status signal from the mobile unit to the computing device where the database is searched to match the alphanumeric identifier with information concerning an exercise activity associated with a serial number having the name alphanumeric characters; [See [0060]; [0037]; [0061]; Jampani teaches “checking-in” to a room, which may involve selecting a meeting room from a list of room names or numbers and communicating the “check-in” to the server that is part of the indoor positioning system 10 (i.e. transmitting the status signal from the mobile unit to the computing device) and updating the selected room’s status to “occupied”.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani in view of Grimaux with the database management method of Jampani.  By making this combination, this would benefit the system by helping ensure exercise machine status updates are only being applied to the appropriate machine data on the server.
Regarding the following claim 19 limitations, Orfield in view of Chen in view of Jampani in view of Grimaux, as shown, discloses all claim 16-18 limitations. Jampani further discloses the following limitations:
The method of claim 18, further comprising updating the status of the delineated exercise activity in the database from "in use" to "available." [See [0066]; Jampani teaches determining that a meeting room is no longer occupied and updating the status of the meeting room to “unoccupied”.]


Claims 8-13 are rejected under 35 U.S.C. as being unpatentable over Orfield (U.S. Pub. No. 2018/0345080) in view of Chen (U.S. Pub. No. 2005/0010426) in view of Jampani (U.S. Pub. No. 2017/0026806) in further view of Grimaux (U.S. Pub. No. 2016/0247145) and in further view of Bargetzi (U.S. Pub. No. 2014/0074537).
Regarding the following claim 8 limitations, Orfield in view of Chen discloses all claim 1 and 5-6 limitations, and Orfield in view of Chen in view of Jampani in view of Grimaux discloses all claim 7 limitations. Jampani further discloses the following limitations:
The system of claim 7, wherein ... the content displayed on the user control interface is a check-in feature interface. [See [0060]; [0037]; [0061]; Jampani teaches a user interface on a mobile device used to select a room and “check-in” to a room.]
Orfield in view of Chen in view of Jampani in view of Grimaux do not, however Bargetzi does, disclose the following limitations:
... the mobile application is launched when the mobile unit is placed near the electric circuit ... [See [0016]; Bargetzi teaches using an NFC tag to automatically opening a scheduling application on a portable electronic device.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of 
Regarding the following claim 9 limitations, Orfield in view of Chen discloses all claim 1 and 5-6 limitations, Orfield in view of Chen in view of Jampani in view of Grimaux discloses all claim 7 limitations, and Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi discloses all claim 8 limitations. Jampani further discloses the following limitations:
The system of claim 8, wherein when the mobile application is launched it generates a first status signal comprising the alphanumeric identifier, the first status signal being transmitted from the mobile unit to the booking server. [See [0037]; [0060]; [0061]; Jampani teaches using “checking-in” to a meeting room by selecting one on a list provided via a mobile device user interface, thereby changing the status of the room to “occupied”.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi with the check-in feature of Jampani.  By making this combination, Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi can allow users to reserve an exercise machine they need in order to continue to make progress on their monitored workout tracking. This would benefit users by allowing them to more quickly reach their workout goals and avoid wasted time associated with waiting for a machine that they need.
Regarding the following claim 10 limitations, Orfield in view of Chen discloses all claim 1 and 5-6 limitations, Orfield in view of Chen in view of Jampani in view of Grimaux discloses all claim 7 
The system of claim 9, wherein upon receiving the first status signal, the booking server searches that database to match the alphanumeric identifier with information concerning ... associated with a serial number having the name alphanumeric characters the computing device delineates ... associated with a serial number having the same alphanumeric characters as the alphanumeric identifier and updates the status of the delineated ... in the database from "available" to "in use." [See [0060]; [0037]; [0061]; Jampani teaches “checking-in” to a room, which may involve selecting a meeting room from a list of room names or numbers and communicating the “check-in” to the server that is part of the indoor positioning system 10 and updating the selected room’s status to “occupied”.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi the status update feature of Jampani.  By making this combination, Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi can allow users to reserve an exercise machine they need in order to continue to make progress on their monitored workout tracking. This would benefit users by allowing them to more quickly reach their workout goals and avoid wasted time associated with waiting for a machine that they need.
Regarding the following claim 11 limitations, Orfield in view of Chen discloses all claim 1 and 5-6 limitations, Orfield in view of Chen in view of Jampani in view of Grimaux discloses all claim 7 
The system of claim 10, wherein the electric circuit is energized ... when the mobile unit is placed near the electric circuit a second time ... [See [0027]; Orfield teaches using near field communication for the weight sensor system on the exercise machine to communicate with a user’s smart phone.]
Orfield in view of Chen in view of Jampani does not, however Grimaux does, disclose the following limitations:
... the electric circuit transmitting data to the mobile unit comprising an alphanumeric identifier ... [See [0022]; [0021]; Grimaux teaches using a wearable RFID band (i.e. the electric circuit) to transmit data including the section, row, and seat number of a reserved seat (i.e. alphanumeric identifiers), as well as the name of the customer assigned to the seat.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi with the alphanumeric identifier feature of Grimaux.  By making this combination, Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi can directly transmit the exercise machine name or number to the server along with the request to update its status. This would benefit the system by helping ensure exercise machine status updates are only being applied to the appropriate machine data on the server.
Orfield in view of Chen in view of Jampani in view of Grimaux does not, however Bargetzi does, disclose the following limitations:
... and the mobile application is launched ... [See [0016]; Bargetzi teaches using an NFC tag to automatically opening a scheduling application on a portable electronic device.]

Regarding the following claim 12 limitations, Orfield in view of Chen discloses all claim 1 and 5-6 limitations, Orfield in view of Chen in view of Jampani in view of Grimaux discloses all claim 7 limitations, and Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi discloses all claim 8-11 limitations. Jampani further disclose the following limitations:
The system of claim 11, wherein when the mobile application has launched the content displayed on the user control interface is a check-out feature interface and the mobile application generates a second status signal comprising the alphanumeric identifier. [See [0065]; [0066]; Jampani teaches that when the server determines that a user’s mobile device has left a certain positional threshold of a reserved meeting room it may query the mobile device so as to solicit user input (i.e. the content displayed on the user control interface is a check-out feature interface). If the user is determined to no longer be using the room based on the mobile device position and the user input, the status of the meeting room is updated to be “unoccupied”.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi with the status update feature of Jampani.  By making this combination, Orfield in view of Chen in view of Jampani in view of Grimaux in view of 
Regarding the following claim 13 limitations, Orfield in view of Chen discloses all claim 1 and 5-6 limitations, Orfield in view of Chen in view of Jampani in view of Grimaux discloses all claim 7 limitations, and Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi discloses all claim 8-12 limitations. While Orfield in view of Chen in view of Jampani in view of Grimaux discloses managing usage of exercise apparatuses, Jampani further disclose the following limitations:
The system of claim 12, wherein the second status signal is transmitted from the mobile unit to the booking server and, upon receiving the second status signal, the booking server searches that database to match the alphanumeric identifier with information concerning ... associated with a serial number having the name alphanumeric characters the computing device delineates ... associated with a serial number having the name alphanumeric characters as the alphanumeric identifier and updates the status of the delineated ... in the database from "in use" to "available." [See [0065]; [0066]; Jampani teaches that when the server determines that a user’s mobile device has left a certain positional threshold of a reserved meeting room it may query the mobile device so as to solicit user input (i.e. wherein the second status signal is transmitted from the mobile unit to the booking server). If the user is determined to no longer be using the room based on the mobile device position and the user input, the status of the specific meeting room is updated to be “unoccupied” on the server.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Orfield in view of Chen in view of Jampani in view of Grimaux in view of Bargetzi with the status update feature of Jampani.  By 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628